DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/29/2019.
Claims 1-20 are presented for examination.

Information Disclosure Statement
Information disclosure statements (IDS) dated 12/10/2019 and 02/17/2021 have been reviewed. See attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oba_2001 (JP2003113883A) in view of Borovik_1995 ((Borovik, V.G., Chushko, V.M. and Kovalev, S.P. (1995), Computer-Aided, Single-Specimen Controlled Bending Test for Fracture-Kinetics Measurement in Ceramics. Journal of the American Ceramic Society, 78: 1305-1312. https://doi.org/10.1111/j.1151-2916.1995.tb08487.x).

Claim 1. Oba_2001 teaches “performing a simulation on a numerical model corresponding to the SENB test sample;” (Par 0015: “Therefore, in the present invention, by extracting a factor that contributes to the strength of the member, quantitatively predicting the material strength distribution of each part, and combining this with the stress distribution obtained by FEM analysis (finite element analysis), Predict the fracture strength distribution of members.” A finite element analysis is a type of numerical model. Par 0033: “a three-point bending test using a SENB test piece was performed in accordance with ASTM D5045.”), “recording simulation data obtained from the simulation performed on the numerical model;” (Par 0019: “From the analysis more than the single correlation analysis, as factors affecting the fracture toughness, skin layer orientation angle…and the like are obtained.” The simulation data must be recorded in order to be analyzed to obtain the listed factors and determine correlations between them.), “comparing the laboratory testing data and the simulation data;” (Par 0039: “When the predicted fracture toughness value obtained by the formula (II) is plotted against the actual measurement value, it is as shown in FIG. 7, and it was confirmed that a fairly good correlation was obtained.”), “determining whether a selected level of correlation exists between the laboratory testing data and the simulation data;” (Par 0019: “Therefore, first, each of these factors is investigated, and the correlation between each of these factors alone and the fracture toughness is examined.”), and “and obtaining mechanical properties of the formation rock when the laboratory testing data and the simulation data are within the desired level of correlation.” (Par 0019: “From the analysis more than the single correlation analysis, as factors affecting the fracture toughness, skin layer orientation angle, core layer orientation angle, orientation degree, specific gravity, thickness, skin layer thickness, core layer thickness, effective layer and the like are obtained.“).

Oba_2001 does not explicitly teach “A computer-implemented method, comprising:”. Borovik_1995, however, does teach this claim limitation (Abstract: “A computer-aided, real-time data acquisition system improves the quality of crack-growth parameters obtained in a simple, single-specimen bend test.”).

Oba_2001 does not explicitly teach “performing laboratory testing of a single edge notched beam (SENB) test sample formed from formation rock;”. Borovik_1995, however, does teach this claim limitation (II. Experimental Procedure: “Fracture tests were conducted using a simple three-point single-edge notched beam (SENB) geometry with a thin diamond-saw cut as a starting notch.”).

Oba_2001 does not explicitly teach “recording laboratory testing data obtained from the laboratory testing;”. Borovik_1995, however, does teach this claim limitation (Fig. 6: “Comparison of instantaneous stress intensity in controlled fracture test…” Fig. 6 shows the recorded results of the fracture test.).

Oba_2001 and Borovik_1995 are analogous art because they are from the same field of endeavor in material testing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Oba_2001 and Borovik_1995. The rationale for doing so would be that Oba_2001 teaches performing an SENB test numerical simulation, determining the correlation between laboratory testing and simulation data, and obtaining material mechanical properties from the data collected. Borovik_1995 teaches a method of performing an SENB laboratory test and recording the data collected during the test. Therefore, it would have been obvious to combine the teachings of Oba_2001 with the teachings of Borovik_1995 for the benefit of improved quality of data received from an SENB test due to the use of a computer-implemented method of performing the test.

Claim 4. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 1. Oba_2001 also teaches “wherein comparing the laboratory testing data and the simulation data comprises determining whether one or more portions of the simulation data are within the selected level of correlation with one or more counterpart portions of the laboratory testing data.” (Par 0019: “From the analysis more than the single correlation analysis, as factors affecting the fracture toughness, skin layer orientation angle, core layer orientation angle, orientation degree, specific gravity, thickness, skin layer thickness, core layer thickness, effective layer and the like are obtained. Therefore, first, each of these factors is investigated, and the correlation between each of these factors alone and the fracture toughness is examined.”).

Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. However, Oba_2001 does not explicitly teach “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:”. Borovik_1995, however, does teach this claim limitation (Abstract: “A computer-aided, real-time data acquisition system improves the quality of crack-growth parameters obtained in a simple, single-specimen bend test.” Under its BRI, the use of a “computer-aided system” includes the use of a computer-readable storage medium because that component is included in all computer systems.”).

Claim 12. Oba_2001 in view of Borovik_1995 teach the limitations of claim 9. The further limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 9 and are rejected due to the same reasons as outlined above for claim 9. However, Oba_2001 does not explicitly teach “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to:”. Borovik_1995, however, does teach this claim limitation (Abstract: “A computer-aided, real-time data acquisition system improves the quality of crack-growth parameters obtained in a simple, single-specimen bend test.” Under its BRI, the use of a “computer-aided system” includes the use of a computer-readable storage medium and a processor because those components are included in all computer systems.”).

Claims 2 and 10 are rejected under U.S.C. 103 as being unpatentable over Oba_2001 (JP2003113883A) in view of Borovik_1995 ((Borovik, V.G., Chushko, V.M. and Kovalev, S.P. (1995), Computer-Aided, Single-Specimen Controlled Bending Test for Fracture-Kinetics Measurement in Ceramics. Journal of the American Ceramic Society, 78: 1305-1312. https://doi.org/10.1111/j.1151-2916.1995.tb08487.x) in further view of China_2018 (CN108751997A).

Claim 2. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 1. Oba_2001 in view of Borovik_1995 does not explicitly teach “wherein the SENB test sample is a millimeter-scale test sample.”. China_2018, however, does teach this claim limitation (Detailed Ways: “The fracture toughness test was carried out on a universal testing machine (instron 5985), and the fracture toughness was tested by the unilateral notched beam method (SENB). The sample size used was 3 × 4 × 20 mm, the notch depth was 2 mm, and the notch width was about 0.2 mm, which was processed by wire cutting”).

Oba_2001, Borovik_1995, and China_2018 are analogous art because they are from the same field of endeavor in material testing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Oba_2001, Borovik_1995, and China_2018. The rationale for doing so would be that Oba_2001 teaches performing an SENB test numerical simulation, determining the correlation between laboratory testing and simulation data, and obtaining material mechanical properties from the data collected. Borovik_1995 teaches a method of performing an SENB laboratory test and recording the data collected during the test.  China_2018 teaches the use of a millimeter-scale SENB test sample. Therefore, it would have been obvious to combine the teachings of Oba_2001 and Borovik_1995 with the teachings of China_2018 for the benefit of reduced material costs from performing a computer-implemented SENB test on a millimeter-scale test sample as compared to using a larger scale test sample.

Claim 10. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 9. The further limitations of claim 10 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claims 3 and 11 are rejected under U.S.C. 103 as being unpatentable over Oba_2001 (JP2003113883A) in view of Borovik_1995 ((Borovik, V.G., Chushko, V.M. and Kovalev, S.P. (1995), Computer-Aided, Single-Specimen Controlled Bending Test for Fracture-Kinetics Measurement in Ceramics. Journal of the American Ceramic Society, 78: 1305-1312. https://doi.org/10.1111/j.1151-2916.1995.tb08487.x) in further view of China_2019 (CN 209841536 U).

Claim 3. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 1. Oba_2001 in view of Borovik_1995 does not explicitly teach “wherein recording laboratory testing data obtained from the laboratory testing comprises recording load and load displacement data obtained from the laboratory testing.”. China_2019, however, does teach this claim limitation (Embodiment One, Step 

Oba_2001, Borovik_1995, and China_2019 are analogous art because they are from the same field of endeavor in material testing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Oba_2001, Borovik_1995, and China_2019. The rationale for doing so would be that Oba_2001 teaches performing an SENB test numerical simulation, determining the correlation between laboratory testing and simulation data, and obtaining material mechanical properties from the data collected. Borovik_1995 teaches a method of performing an SENB laboratory test and recording the data collected during the test. China_2019 teaches recording load and displacement data from a three-point bending test. Therefore, it would have been obvious to combine the teachings of Oba_2001 and Borovik_1995 with the teachings of China_2019 for the benefit of the additional information and insight provided by performing load and displacement data measurements while performing a computer-implemented SENB test method.

Claim 11. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 9. The further limitations of claim 11 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claims 5, 6, 13, and 14 are rejected under U.S.C. 103 as being unpatentable over Oba_2001 (JP2003113883A) in view of Borovik_1995 ((Borovik, V.G., Chushko, V.M. and Kovalev, S.P. (1995), Computer-Aided, Single-Specimen Controlled Bending Test for Fracture-Kinetics Measurement in Ceramics. Journal of the American Ceramic Society, 78: 1305-1312. https://doi.org/10.1111/j.1151-2916.1995.tb08487.x) in further view of China_2011 (CN 102221503 A).

Claim 5. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 4. Oba_2001 in view of Borovik_1995 does not explicitly teach “wherein determining whether one or more portions of the simulation data are within the selected level of correlation with one or more counterpart portions of the laboratory testing data comprises determining a variance between a linear-elastic segment of a load-displacement curve generated from the simulation data and a linear-elastic segment of a load-displacement curve generated from the laboratory testing data.”. China_2011, however, teaches this claim limitation (Detailed Description: “…extract the simulated load-displacement curve, and compare it with the test load-displacement curve.” Comparing the full load-displacement curves would encompass comparing the linear-elastic segments as they are a portion of the load-displacement curves.).

Oba_2001, Borovik_1995, and China_2011 are analogous art because they are from the same field of endeavor in material testing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Oba_2001, Borovik_1995, and China_2011. The rationale for doing so would be that Oba_2001 teaches performing an SENB test numerical simulation, determining the correlation between laboratory testing and simulation data, and obtaining material mechanical properties from the data collected. Borovik_1995 teaches a method of performing an SENB laboratory test and recording the data collected during the test. China_2011 teaches comparing simulation and laboratory test load-displacement curves. Therefore, it would have been obvious to combine the teachings of Oba_2001 and Borovik_1995 with the teachings of China_2011 for the benefit of the additional insight into test sample behavior during 

Claim 6. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 4. Oba_2001 in view of Borovik_1995 does not explicitly teach “wherein determining whether one or more portions of the simulation data are within the selected level of correlation with one or more counterpart portions of the laboratory testing data comprises determining a variance between a post-failure segment of a load-displacement curve generated from the simulation data and a post-failure segment of a load-displacement curve generated from the laboratory testing data.”. China_2011, however, teaches this claim limitation (Detailed Description: “…extract the simulated load-displacement curve, and compare it with the test load-displacement curve.” Comparing the full load-displacement curves would encompass comparing the post-failure segments as they are a portion of the load-displacement curves.).

Claim 13. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 12. The further limitations of claim 13 are substantially the same as those of claim 5 and are rejected for the same reasons outlined above for claim 5.

Claim 14. Oba_2001 in view of  Borovik_1995 teach the limitations of claim 12. The further limitations of claim 14 are substantially the same as those of claim 6 and are rejected for the same reasons outlined above for claim 6.

Claims 7, 8, 15, 16, 18, 19, and 20 are rejected under U.S.C. 103 as being unpatentable over Oba_2001 (JP2003113883A) in view of Borovik_1995 ((Borovik, V.G., Chushko, V.M. and Kovalev, S.P. (1995), Computer-Aided, Single-Specimen Controlled Bending Test for Fracture-Kinetics Measurement in Ceramics. Journal of the American Ceramic Society, 78: 1305-1312. https://doi.org/10.1111/j.1151-2916.1995.tb08487.x) in further view of Eurasia_2016 (EA036572B1).

Claim 7. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 1. Oba_2001 in view of Borovik_1995  does not explicitly teach “, wherein determining whether a selected level of correlation exists between the laboratory testing data and the simulation data comprises determining whether a difference between a portion of the simulation data and a counterpart portion of the laboratory testing data is equal to or less than a selected value or is within a selected range of values.”. Eurasia_2016, however, teaches this claim limitation (Detailed description of the implementation of the invention: “For example, the difference between simulation results and measurement results can be reduced until the difference becomes less than an acceptable threshold, for example, a deviation of less than 10%...”).

Oba_2001, Borovik_1995, and Eurasia_2016 are analogous art because they are from the same field of endeavor in material testing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Oba_2001, Borovik_1995, and Eurasia_2016. The rationale for doing so would be that Oba_2001 teaches performing an SENB test numerical simulation, determining the correlation between laboratory testing and simulation data, and obtaining material mechanical properties from the data collected. Borovik_1995 teaches a method of performing an SENB laboratory test and recording the data collected during the test.  Eurasia_2016 teaches determining whether a level of correlation exists between simulation and laboratory testing results as well as determining material mechanical properties from simulation data. Therefore, it would have been obvious to combine the teachings of Oba_2001 and Borovik_1995 with the teachings of Eurasia_2016 for the benefit of the additional insight into the relationship between simulation and laboratory testing data measured during SENB testing provided 

Claim 8. Oba_2001 in view of Borovik_1995 teaches the limitations of claim 1. Oba_2001 in view of Borovik_1995  does not explicitly teach “wherein obtaining mechanical properties of the formation rock when the laboratory testing data and the simulation data are within the desired level of correlation comprises extracting mechanical properties from the simulation data when the laboratory testing data and the simulation data are within the desired level of correlation.”. Eurasia_2016, however, teaches this claim limitation (Detailed description of the implementation of the invention: “The resulting reservoir simulation thus produces a variety of low salinity outputs including: (a) a sweep ratio by volume for one or more layers of the oil reservoir; (b) the point in time when water with low salinity breaks into the production well (s)…”).

Claim 15. Oba_2001 in view of Borovik_1995 teach the limitations of claim 9. The further limitations of claim 15 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 16. Oba_2001 in view of Borovik_1995 teach the limitations of claim 9. The further limitations of claim 16 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 18. Oba_2001 in view of Borovik_1995 teach the limitations of claim 17. The further limitations of claim 18 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 19. Oba_2001 in view of Borovik_1995 teach the limitations of claim 17. The further limitations of claim 19 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 17 and are rejected due to the same reasons as outlined above for claim 17. However, Oba_2001 in view of Borovik_1995  does not explicitly teach “further comprising programming instructions operable to cause the one or more processors to perform an iterative loop for a selected number of cycles or until a variation between the simulation data and the laboratory testing data are within a selected level of correlation, the iterative loop comprising:”. Eurasia_2016, however, teaches this claim limitation (Detailed description of the implementation of the invention: “The step of changing the input data can be performed iteratively until a good match is achieved between the simulation output and the measurement results. For example, the difference between simulation results and measurement results can be reduced until the difference becomes less than an acceptable threshold, for example, a deviation of less than 10%...”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-2755. The examiner can normally be reached 07:30 AM - 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148